
	
		I
		112th CONGRESS
		2d Session
		H. R. 4111
		IN THE HOUSE OF REPRESENTATIVES
		
			February 29, 2012
			Mr. Gene Green of
			 Texas introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income certain State foster care program payments made to the
		  biological parents of disabled children.
	
	
		1.Exclusion from gross income
			 of certain State foster care program payments made to biological parents of
			 disabled children
			(a)In
			 generalSubsection (c) of
			 section 131 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(3)Application to
				biological parents receiving payments through State foster care
				programsA payment made
				pursuant to a foster care program of a State or political subdivision thereof
				shall not fail to be treated as a difficulty of care payment which is
				excludible from gross income under subsection (a) solely because the qualified
				foster individual with respect to which such payment is made is the biological
				child of the foster care
				provider.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to payments
			 made in taxable years ending after the date of the enactment of this
			 Act.
			
